Citation Nr: 0028136	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  95-16 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a disorder of the 
shoulders.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from May 1969 to April 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

The Board notes that, while the veteran's current appeal has 
been pending, a rating decision in March 1996 granted 
entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities.


FINDINGS OF FACT

1.  In March 1974, the RO denied service connection for pain 
in both shoulders; that same month, the RO sent notice to the 
veteran of the adverse decision, and the veteran did not 
perfect an appeal.  

2.  Evidence submitted since March 1974 is new and is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSION OF LAW

The evidence received since an unappealed March 1974 RO 
decision, which denied service connection for a shoulder 
disorder, is new and material, and the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156, 20.1103 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 1974 rating decision, service connection was 
denied for a shoulder disorder, characterized as pain in both 
shoulders.  That same month, the RO sent notice to the 
veteran of the adverse decision. The veteran did not perfect 
an appeal to the Board from the RO's adverse determination.  
The March 1974 decision is final, and, as such, that decision 
may not be reopened without "new and material evidence" 
being presented or secured.   See 38 U.S.C.A. § 5108, 
7105(c); 38 C.F.R. § 20.1103; see Godfrey v. Brown, 7 Vet. 
App. 398, 405 (1995); Moray v. Brown, 5 Vet. App. 211, 213 
(1993).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999).

At the time of the March 1974 decision, the evidence of 
record included service medical records, a January 1974 
letter from a private treating physician, and the results of 
a February 1974 VA examination, which revealed complaints of 
bilateral shoulder pain, but with no positive findings.  The 
basis of the denial of service connection in March 1974 was 
that the veteran did not at that time suffer from a 
disability of the shoulders.  

Since March 1974, additional evidence has been associated 
with the claims file.  The additional evidence includes 
copies of correspondence between the veteran and his wife, 
apparently sent while the veteran was on active duty, which 
document the veteran's complaints of shoulder pain.  The 
additional evidence also includes records of treatment for 
complaints of shoulder pain and a diagnosis in September 1994 
of symmetric diffuse arthritis of the shoulders.  This 
evidence is new, in that it is not cumulative of evidence 
which was of record in March 1974, and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The additional evidence is thus new and material, 
and the veteran's claim must be reopened.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a). 


ORDER

New and material evidence having been received, a claim of 
entitlement to service connection for a disorder of the 
shoulders is reopened.  


REMAND

The Board observes that that a statement of the case was 
issued by the RO in February 1995.  Since then, additional 
evidence pertaining to the veteran's shoulders has been 
submitted, which should be addressed by the RO before any 
adjudication by the Board on the issue of whether the 
veteran's claim of entitlement to service connection for a 
disorder of the shoulders is well grounded, under 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board finds that the veteran 
should be permitted an opportunity to address the question of 
whether his claim is well grounded prior to a final 
disposition of his appeal, in order to ensure that there is 
no prejudice to him in that regard.  

Therefore, this case is REMANDED to the RO for the following:

The RO should determine whether the 
veteran's claim is well grounded and, if 
so, whether his claim may now be granted.  
If the decision remains adverse to the 
veteran, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case, which 
addresses all pertinent evidence received 
since the issuance of the statement of 
the case and provides all laws and 
regulations of which he has not 
previously been apprised. The appellant 
should be afforded the appropriate time 
period to respond before the record is 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the appellant unless 
he is notified.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	JAMES A. FROST
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 


